Citation Nr: 0316816	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-08 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An August 1958 RO decision denied service connection for 
a nervous condition.

3.  The evidence received since the August 1958 RO decision 
includes evidence that is not wholly cumulative or redundant 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The August 1958 RO decision is final; however, new and 
material evidence to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder has been 
submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in May 2002, that VA would obtain all relevant evidence 
in the custody of VA he identified.  He was also advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended. 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3,156(a)). However, this amendment is effective only for 
claims filed on or after August 29, 2001. Consequently, the 
current appeal will be decided under the old version of § 
3.156(a) as is outlined in the decision below.

Factual Background

An August 1958 RO decision originally denied the veteran 
service connection for a nervous condition on the basis that 
what was shown was a personality disorder, which was a 
constitutional or developmental abnormality and did not 
constitute a disability under VA law.  The veteran did not 
appeal the rating decision.  A September 1999 rating decision 
denied the veteran's attempt to reopen his claim on the basis 
that he had not submitted new and material evidence.  In 
March 2001, the veteran submitted his current claim for 
service connection for an acquired psychiatric disorder.

The evidence before the RO at the time of the August 1958 
rating decision included service medical records, as well as 
an August 1958 VA examination report.  The veteran's service 
medical records show he was hospitalized in August 1953 with 
a diagnosis of neurotic depressive reaction with paranoid 
manic tendencies.  He gave a history of similar feelings 
prior to service, but never as severe.  He was discharged 
later that month with a final diagnosis of inadequate 
personality.  A clinical record cover sheet indicates that 
his condition existed prior to service.  The remainder of the 
service medical records reveal no complaints, findings, 
treatment or diagnoses associated with a nervous condition or 
personality disorder.  His July 1954 discharge examination 
report indicates that the veteran's psychiatric evaluation 
was normal.

The August 1958 VA compensation examination report shows that 
psychiatric evaluation was normal.  

The evidence added to the record since the RO's August 1958 
rating decision includes VA and private treatment records, 
dating from April 1984 to July 2002.  These treatment records 
include a private April 1984 progress note indicating the 
veteran complained of feeling nervous and jittery.  He was 
diagnosed with a nervous disorder.  The records also include 
a January 2002 outpatient note from the veteran's treating VA 
psychiatrist.  The psychiatrist indicates that the veteran 
had an initial emotional crisis in service and opines that 
his current emotional problem was either a product of or a 
continuation of the first emotional breakdown.  The same 
psychiatrist, in a July 2002 outpatient note, indicates that 
he reviewed the veteran's service medical records when 
formulating his previous opinion.

A March 2002 VA psychiatric examination report was also added 
to the record.  The examiner noted that the veteran's claims 
file was not available.  The diagnosis was generalized 
anxiety disorder.  The examiner noted that the veteran came 
from an isolated rural background with a poor education and 
that when he was sent to Germany during service, the sudden 
change triggered bouts of anxiety.  

The veteran's testimony at his December 2002 Travel Board 
hearing before the undersigned Veterans Law Judge was also 
added to the record.  He testified that he was first treated 
for a psychiatric condition while stationed in Germany.  He 
first sought treatment with VA in 2000.  He further testified 
that his treating VA psychiatrist reached his opinion 
regarding the etiology of the veteran's psychiatric condition 
after reviewing his service medical records.



Analysis

Given that the RO's August 1958 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.  However, 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the veteran's treating physician's 
January 2002 note etiologically linking the veteran's current 
psychiatric condition to his service is new and material.  
Therefore, there is new and material evidence to reopen the 
claim. 38 C.F.R. § 3.156(a). 38 U.S.C.A. § 5108.


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened and, to this extent 
only, the appeal is granted.




REMAND

A review of the record reveals that further development is 
warranted before the issue of entitlement to service 
connection can be determined.  The Veterans Claims Assistance 
Act of 2000 indicates that VA shall provide a medical 
examination or opinion when necessary to make a decision in a 
claim.  Examinations are necessary where the evidence of 
record contains competent evidence that the claimant has a 
current disability and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.

During his December 2002 Travel Board hearing before the 
undersigned, the veteran testified that he received ongoing 
regular VA treatment for his psychiatric symptoms.  VA 
treatment records subsequent to July 2002 should be secured.  
Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C. § 5103A 
(West 2002).

In light of the foregoing circumstances, this matter is 
hereby REMANDED to the RO for the following action:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Montgomery, Alabama, 
dated from July 2002 to the present.

2.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
psychiatric examination to evaluate the 
nature of any psychiatric disorder found 
to be present.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  Based on 
the medical findings and a review of the 
claims folder, in particular the January 
2002 opinion of a treating VA 
psychiatrist and the March 2002 VA 
psychiatric examination report, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as 
not that the veteran's current 
psychiatric disorder was caused or 
aggravated by his service.  If the 
examiner is unable to provide the 
requested opinion, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, if the issue of 
entitlement to service connection for an 
acquired psychiatric disorder remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



